1. The petition in this case embraces three grounds on which is claimed that the adoption decree should be set aside: (1) or defects in the adoption proceedings; (2) for fraud on the court; and (3) for the best interests of the children. This case was originally assigned to me to write and when my opinion was passed on by the other judges I found myself a lone dissenter has seems to happen often). The other judges concur with my opinion as to the first ground. My opinion originally as to the other two grounds was that the petition set forth a cause of action against a general demurrer.
2. The question whether the children should be made parties is raised by Judge Townsend. The idea had not occurred to me to all until he raised the question. The force of his argument has persuaded me that his point is well taken insofar as the second round is concerned. That ground is urged under the general provisions of law. In such a case the decree could not be set aside so as to affect the children's rights of inheritance from the adopting father without their being made parties and in such a use as this I think a general demurrer reaches the point. Were not for this defect I would think the facts alleged make out a good case under general law to set the decree aside for the following reasons: Code (Ann. Supp.), § 74-402, provides: "Any adult person may petition for leave to adopt a child if such person is (1) at least 25 years of age, or (2) married and living with husband and wife. If a person is married the petition must be filed in the name of both husband and wife." Adoption, unknown at common now, is purely statutory. In providing who may adopt, it seems obvious that the legislature intended that persons married but *Page 104 
living in a state of separation should not be allowed to adopt children in this State in order that children should not be placed in broken homes. Under my construction of the law the courts of this State are not authorized to place children for adoption in homes where the husband and wife are not living together. It follows, therefore, that if the wife in this case had intended immediately upon obtaining the decree of adoption to separate from the plaintiff, her husband, and divorce him, and this intention had been known to the court, I conclusively presume that the court would have denied the adoption as being in flagrant violation of the spirit of the statute. The petition alleges that this intention on the part of the wife existed prior to the adoption decree and, by necessary inference, was concealed from the court, and that this intention constituted a fraud on the court. Such an allegation of fraud is good as against general demurrer. A parent would not be estopped to assert such a ground unless it was shown by way of defense that the husband knew of such intention at the time of the decree of adoption and he participated in the fraud or failed to apprise the court of its existence.
3. Our adoption law is a creature of statute and is a law unto itself. It has for its basic and fundamental consideration the best interests of children placed for adoption. In my judgment, the fact of a child's inheriting from an adopting parent is a mere incident — a by-product of the child's best interest until its reaches maturity. It is hard to imagine a case where a prospect alone could outweigh other things indisputably not for the best interest of a child during its formative years. Under our law an adoption decree is always in the breast of the court and subject always to the court's supervision and in my judgment it is not necessary for the child to be a party to the proceeding to set aside an adoption decree brought under the act of 1941 in the best interests of a child. The petition in this case shows a broken home and the necessity of the support of the children through forced contributions, and while the ground of fraud is insufficient alone it throws light on the fitness of the mother if the allegations are true. I think this ground of the petition is good against general demurrer and that the judge should have heard evidence on the big question whether it was for the best interests of the children to set aside the adoption decree. In general my reasons are as follows: *Page 105 
Prior to 1941 no statutory provision for annulling adoption decrees existed in Georgia. In that year the legislature made a comprehensive revision of our adoption law and provided (Ga. L., 1941, p. 306, Code, Ann. Supp., § 74-416) upon what grounds an adoption decree might be set aside. These grounds are (1) failure on the part of the parents to faithfully perform their obligations to the child, (2) if within 7 years from the date of the final adoption the child should develop certain enumerated diseases resulting from conditions existing prior to the adoption and which were unknown to the adopting parents, and (3) for other good cause shown to the court. It is provided that a petition for annulment may be filed by any person or public or private agency in the court granting the final decree of adoption. Grounds one and three are for the protection of the child while ground two is for the protection of the parents. It is implicit in the first ground that it should and would be filed by one other than a parent in that the failure in that provision means dereliction of duty and not inability to faithfully perform. It is implicit in the second provision that the petition for annulment would be brought by the parents. In proceedings to annual under the third provision any person or any public or private agency may be the movants in the interest of the adopted child or children. The contention that a parent is not included in the term "any person" is not well founded. The mere fact that the law contemplates that in one situation one other than the parents shall be the movant, and that in another situation the parents shall be the movants, does not mean that the parents may not be the movants under the broad provision that the decree may be set aside in the interests of adopted children. The power of the courts to provide for the best interests of adopted children would be seriously circumscribed if parents in certain cases could not petition for annulment. Adopting parents might become ill or destitute, and one of the parents might become unfit or dangerous, and many other conditions might be suggested to show that it was not the intention of the legislature to exclude adopting parents from the list of those who may petition for annulment of adoption decrees. As to this ground I think the petition set forth a cause of action, and that the court erred in sustaining the general demurrer and in dismissing the action. *Page 106